[Cite as Mullins v. Unknown, 2011-Ohio-4378.]



                                     Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




LORETTA MULLINS                                  Case No. 2011-04924-AD

        Plaintiff                                Deputy Clerk Daniel R. Borchert

        v.                                       ENTRY OF DISMISSAL

UNKNOWN

        Defendant



         {¶1}     On March 30, 2011, this court issued an entry dismissing City-Unknown
as defendant and requiring plaintiff to file an amended complaint naming an appropriate
defendant. Plaintiff was also ordered to either pay the $25 filing fee or to file a poverty
statement. Plaintiff has failed to comply with the court orders. Therefore, plaintiff’s
action is DISMISSED, without prejudice, pursuant to Civ.R. 41(B)(1). The court shall
absorb the costs of this case.




                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

cc:
Loretta Mullins
1317 Oakwood Avenue
Columbus, Ohio 43206

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11